Fourth Court of Appeals
                                          San Antonio, Texas
                                                 JUDGMENT
                                              No. 04-13-00858-CR

                                            Wesley Allen DOTSON,
                                                   Appellant

                                                         v.

                                             The STATE of Texas,
                                                   Appellee

                        From the 81st Judicial District Court, Karnes County, Texas
                                   Trial Court No. 13-01-00015-CRK
                              Honorable Bert Richardson, Judge Presiding 1

            BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

           SIGNED September 10, 2014.


                                                          _____________________________
                                                          Sandee Bryan Marion, Justice




1
    Sitting by assignment for the Honorable Donna S. Rayes.